ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
American General Trading & Contracting,      )      ASBCA No. 56758
 WLL                                         )
                                             )
Under Contract No. DABM06-03-C-0009          )

APPEARANCES FOR THE APPELLANT:                      Vonda K. Vandaveer, Esq.
                                                     V.K. Vandaveer, P.L.L.C.
                                                     Washington, DC

                                                    Michael F. Brown, Esq.
                                                     Peterson, Berk & Cross
                                                     Appleton, WI

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    LTC Brian J. Chapuran, JA
                                                     Trial Attorney

    OPINION BY ADMINISTRATIVE JUDGE MELNICK UPON THE PARTIES'
       SECOND SET OF CROSS-MOTIONS FOR SUMMARY JUDGMENT

        American General Trading & Contracting, WLL (appellant or AGT) was awarded
a contract by the United States Army to provide laundry services at five military camps
established in Kuwait prior to the 2003 invasion of Iraq. It alleges the Army negligently
estimated its laundry needs in the camps, which virtually emptied shortly after award due
to the invasion. It seeks damages resulting from that alleged breach. Separately, AGT
also claims it entered into an implied-in-fact contract to provide laundry services at two
additional camps in Kuwait, which it contends the government also breached.
Previously, we denied cross-motions for summary judgment respecting the first claim
related to the five camp express contract, denied a government motion to dismiss the
second claim, and ruled that cross-motions for summary judgment respecting the second
claim were moot. American General Trading & Contracting, WLL, ASBCA No. 56758
12-1 BCA iJ 34,905.

       The parties now cross-move for summary judgment again. AGT contends that the
undisputed facts show that the government breached both contracts. The government
contends the five camp express contract is not subject to a negligent estimate claim, and
that no additional implied-in-fact contract was formed. We deny the government's
motion respecting the first claim and defer ruling upon AGT's motion on that claim until
discovery is completed. We grant the government's motion respecting the second claim
and deny appellant's motion on the second claim.

           STATEMENT OF FACTS (SOF) FOR PURPOSES OF THE MOTIONS

I.        Contract No. DABM06-03-C-0009

        1. On 17 February 2003, the U.S. Army Central Command-Kuwait awarded
Contract No. DABM06-03-C-0009 ("09 contract") to AGT to perform laundry services at
five military camps in Kuwait. As modified, the 09 contract was for six months, with an
option to extend for six months. (R4, tabs 3, 4) The solicitation, issued 23 January 2003,
and awarded contract provided that it was a firm-fixed unit-priced contract with total item
numbers adjustment. Thus, the contractor's payment depended on the actual number of
items laundered. (R4, tab 1 at 1-2, 21, 29, tab 3 at 2, 14) The solicitation and contract
estimated that the laundry requirements for each camp would be 1,000 soldiers, capable
of surging up to 7,000 soldiers per camp on a monthly basis, with the number of items to
be laundered ranging up to 17,640,000 (R4, tab 1at2, 7, 22, tab 3 at 2, 9, 15). The
solicitation and contract also estimated the average number of soldiers in each camp
would be 3,500, equating to 8,820,000 items (R4, tab 1 at 2, tab 3 at 2). The solicitation
informed bidders that "[t]he contract is based on the average number of troops for each
camp" (R4, tab 1 at 29). However, the Price Quote Guidelines in the solicitation
provided differently that bids should be based on "7 ,000 troops x 5 Camps x 4 weeks/mo
x 21piecesx6 mo= 17,640,000 pieces" (R4, tab 1at23). The parties agreed to a set of
item rates under the contract (app. prop. findings i! 31; gov't prop. findings i! 38). The
contract does not contain the FAR 52.216-21, REQUIREMENTS (OCT 1995) clause, nor
does it contain the FAR 52.216-22, INDEFINITE QUANTITY (OCT 1995) clause.

         2. AGT performed laundry services under the contract (gov't prop. findings
i!il 1-2; George decl. i! 19 1). AGT invoiced for its services under the contract and was
paid by the government (app. prop. findings i! 32; gov't prop. findings iii! 81-84).

      3. On 20 March 2003, the president ordered the invasion of Iraq (1st amended
compl. and answer, part Ii! 33).

II.       Camps Victory and 35th Brigade

       4. In late June, 2003, Ms. Colleen Rodriguez, a contracting officer with the
Kuwait Directorate of contracting, contacted Ms. Sheila Gittens, AG T's president.
Ms. Rodriguez asked AGT to establish laundry facilities at two additional camps named
Victory and 35th Brigade. Ms. Rodriguez requested Ms. Gittens to provide a pricing
scheme that would meet the costs of the operation. (Gittens decl. i! 7) Ms. Gittens'

1
      Mr. George declares that he is AGT's Middle East manager (George decl. i! 1).
                                              2
22 June email response addressed Camp Victory. She provided a list of equipment to
perform the services, and quoted item rates that were higher than those agreed upon for
the 09 contract. (Id. ~ 8, ex. L; George decl. ~ 41; Cockerham tr. 55-56 2). Ms. Rodriguez
verbally instructed Ms. Gittens to proceed (Gittens decl. ~ 9).

        5. On 25 June 2003, Ms. Gittens emailed Ms. Rodriguez that AGT had "set up"
purchase orders for equipment and coordinated with a Lt. Tucker to designate a site for
the laundry at Camp Victory. She therefore requested a written notice to proceed.
Ms. Rodriguez's response instructed AGT to "keep proceeding with [its] efforts." She
explained that she was in the process of "preparing a change order" and hoped to have
one for AGT later in the week. However, no modification was sent. (Gittens decl. ~ 11,
ex. M) AGT then proceeded with the procurements and mobilization for Camp Victory
(id. ~ 12).

       6. On 26 June 2003, Ms. Rodriguez emailed Ms. Gittens, inquiring about when
AGT could have "a full service laundry" at 35th Brigade. Ms. Gittens responded that a
laundry could be available at that location by 12 July, depending on when she received a
notice to proceed. She continued that Ms. Rodriguez should "note that both Victory and
35th [Brigade] will be at the new rates previously given." (Gittens decl. ~ 13, ex. N) On
30 June 2003, Ms. Gittens emailed Ms. Rodriguez that she was still waiting for a notice
to proceed to establish the facility at 35th Brigade, and requested confirmation of the
prices she had previously provided. Ms. Rodriguez's response provided the notice to
proceed, but requested documentation regarding AGT's price increases. (Id. ~ 14, ex. 0)

       7. Based on the notices to proceed it received, and with the government's
approval, AGT built and operated laundry facilities at both camps (Gittens decl. if 16,
ex. P; Rodriguez tr. 34-37). AGT claims to have incurred KD 39,476.400 establishing
and operating the facilities (George decl. ~ 38). However, it did not invoice the
government for those services at the rates it had quoted. Instead, because the government
did not issue a contract modification approving those rates, AGT charged the same rates
that were in effect for the 09 contract. Between commencement of services at the
additional camps in July, and 31 August, AGT laundered 151,107 items. The numbers
are consistent with soldier counts in the hundreds in each camp. AGT's total revenues
for those services were KD 23,357.000. (Id.~~ 39-40)

III.   AGT's Claim

       8. On 12 October 2003, AGT submitted a certified claim for KD 1,271,991. AGT
claimed the government had negligently estimated its requirements for the 09 contract,
and failed to pay amounts owed for services at the two additional camps. (R4, tab 8) On


2
    CPT Cockerham was assigned to the contracting command (Cockerham tr. 24).
                                            3
11 August 2004, AGT submitted a "corrected" certified claim for KD 1,358,241.400 that
"replaced" the original (R4, tab 15).

     9. On 2 December 2008, the contracting officer issued a final decision denying
AGT's claim (R4, tab 16).

       10. By letter dated 26 February 2009, AGT appealed the denial of its claim to this
Board (R4, tab 17).

                                        DECISION

       Summary judgment should be granted if it has been shown that there are no
genuine issues of material fact and the moving party is entitled to judgment as a matter of
law. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Summary judgment shall be
entered against a party that "fails to make a showing sufficient to establish the existence
of an element essential to that party's case, and on which that party will bear the burden
of proof at trial" because "failure of proof concerning an essential element of the
nonmoving party's case necessarily renders all other facts immaterial." Id. at 322-23.

I.     The 09 Contract

        AGT claims the government breached the 09 contract by negligently estimating its
laundry requirements. It contends that, prior to award of the contract, the government
knew that the soldiers in the camps would be ordered to invade Iraq, significantly
reducing the number of personnel in the camps below the estimated average of 3,500
over the contract's 6-month term. It argues the government's negligent estimate
constitutes a breach of contract, entitling it to a recovery. Both parties have moved for
summary judgment on this claim. AGT's motion contends that the undisputed facts
dictate it should recover. The government's cross-motion maintains the 09 contract is not
subject to a negligent estimate claim as a matter oflaw. Because the government's
cross-motion presents the threshold issue whether the contract is subject to the claim, we
address it first.

       A.     The Government's Motion

       As we previously held in this appeal, when estimates are placed in certain types of
contract solicitations, contractors are entitled to rely upon them. A negligent estimate as
to a material matter is a breach of contract. American General Trading & Contracting,
12-1BCAii34,905 at 171,635. However, not all types of contracts are subject to such
claims. As we observed, indefinite quantity contracts are not. Id. at 171,635-36.
Neither party claims the 09 contract is an indefinite quantity contract, and we agree. It
does not contain the Indefinite Quantity clause, nor does it commit the government to


                                             4
purchase a minimum quantity of services, which is the key characteristic of such a
contract. Id.

        One type of contract that is subject to negligent estimate claims is a requirements
type contract. 12-1BCAii34,905 at 171,635. Such contracts do not guarantee any
minimum purchase, but they commit the government to fill all of some particularly
defined requirements for services with the contractor during a specified period. Id. We
agree with the government that the 09 contract is not a requirements type contract. The
contract does not contain the Requirements clause, nor does it otherwise promise AGT
that it would be an exclusive source of laundry services. See Modern Sys. Tech. Corp. v.
United States, 979 F.2d 200, 205-06 (Fed. Cir. 1992).

       The government implies that because it was not obligated to purchase either its
requirements or a stated minimum of services from AGT under the 09 contract, the
government was not committed to purchase any particular quantity of services. It
contends such an illusory arrangement is not subject to a negligent estimate claim, which
it implies only applies to requirements type contracts.

        Given that the 09 contract contains neither a minimum quantity clause nor a
requirements clause, it was not enforceable at its inception since the government was not
obligated to take any ascertainable quantity of laundry services. Willard, Sutherland &
Co. v. United States, 262 U.S. 489, 493-94 (1923). However, the contract "became valid
and binding to the extent that it was performed." Id. at 494; see also Coyle 's Pest
Control, Inc. v. Cuomo, 154 F.3d 1302, 1306 (Fed. Cir. 1998). It is undisputed that AGT
performed services under the contract, and received payment from the government (SOF
ii 2). Thus, the 09 contract is now "definite and binding" as a result of the "conduct and
performance of the parties." Willard, Sutherland & Co, 262 U.S. at 494. As a binding
contract, it is subject to a claim for breach. The only question is whether it is somehow
exempt from the kind of breach claim arising from a negligent estimate.

        As we have already noted, requirements type contracts are not the only kind of
contracts subject to negligent estimate claims. American General Trading &
Contracting, 12-1BCAii34,905 at 171,635. In Womackv. United States, 389 F.2d 793
(Ct. Cl. 1968), the government negligently underestimated the size of a job annotating
title plats for which it sought fixed-price bids for the whole project. Recognizing that the
estimate was intended to guide bidders, the court held the contractor was entitled to
recover. In Timber Investors, Inc. v. United States, 587 F.2d 472 (Ct. Cl. 1978), a timber
sale contract required the contractor to construct roads on forest land for a fixed credit on
the timber purchase price. The credit was based on a government estimate of the work
and related costs that the contractor claimed were unreasonably inaccurate. The court
recognized that an inaccurate estimate could support a recovery by the contractor if it
proved its claim, which it did not. In Rumsfeld v. Applied Companies, Inc., 325 F .3d
1328, 1340-41 (Fed. Cir. 2003), the court acknowledged that a negligent estimate claim

                                              5
had previously been sustained in a case that did not involve a requirements contract.
What mattered was not the type of contract but whether "estimates of volume are material
to the contract." Id. at 1340; see also Ravens Grp., Inc. v. United States, 112 Fed. Cl. 39
(2013) (acknowledging the applicability of a negligent estimate claim to the firm-fixed
price portion of a contract to respond to monthly service calls).

         Estimates of volume are material to the 09 contract. The solicitation and contract
represent that the number of personnel would vary from 1000-7000 per Camp. They also
state that the average number of soldiers per camp will be 3,500. The solicitation
expressly instructs AGT to bid based on its receipt of laundry pieces from 7000 soldiers
in each camp, but warns that it will only be paid for the total number of items it actually
receives. (SOF ii 1) AGT has presented evidence that it relied on the government's
estimates to establish its item rates, indicating that the prices ultimately paid to it under
the binding contract that was formed were driven by those representations (George decl.
iii! 8-17). To the extent the estimates underlying the 09 contract's prices were negligently
prepared, and that AGT reasonably relied on them, there is no reason AGT cannot pursue
a claim based on that negligence. See Konitz Contracting, Inc., ASBCA No. 52299, 01-2
BCA ii 31,572 at 155,902 (acknowledging that a contract lacking both a requirements and
indefinite quantities clause, and only enforceable to the extent performed, remains subject
to a claim for equitable price adjustment); Envtl. Quality Mgmt., Inc. v. Environmental
Protection Agency, CBCA No. 3072, 13 BCA ii 35,300 (observing that, even if a contract
is neither requirements nor indefinite quantity, a claim based upon a variation in
estimated quantities is still cognizable).

       Though relied upon heavily by the government, Eastern New Mexico
University-Roswell, ASBCA No. 57110, 12-2 BCA ii 35,090, does not dictate otherwise.
There, the Board ruled that the contract at issue was neither an indefinite quantities
contract, a requirements contract, nor a definite quantities contract. Therefore, the Board
rejected the contractor's claim that the government failed to order an alleged minimum
quantity. Eastern New Mexico University-Roswell did not hold that, to the extent
performed, the contract was immune from a negligent estimate claim. That issue was not
presented.

       We recognize that since the 09 contract was only binding to the extent it was
performed, and therefore AGT could have declined to perform at the contract rates, AGT
may have little to complain about past the point in time it became reasonably clear the
government's estimates were negligently prepared. Whether and when that might have
been the case requires more thorough development of the record. Right now we only
conclude that the contract is not immune from a negligent estimate claim as a matter of
law.




                                             6
       Because the government has not shown that it is entitled to summary judgment
upon AGT's negligent estimate claim, its motion for summary judgment on that claim is
denied.

         B.     AGT's Motion

       AGT presents detailed evidence in support of its contention that the government's
estimates were negligently prepared and that it was damaged. The government has
responded, but AGT has also separately moved to compel responses to document
requests it states are relevant to its motion. We granted part of AGT's motion to compel.
Therefore, we will defer ruling upon AGT's motion for summary judgment on the 09
contract until its discovery is complete.

II.      The Implied-In-Fact Contract Claim

       In addition to its negligent estimate claim arising from the 09 contract, AGT also
claims that the ~overnment breached an implied-in-fact contract relating to Camps
Victory and 35 Brigade. 3 It contends that the contracting officer agreed to compensate
AGT for all its costs providing laundry services at those camps. Accordingly, it seeks the
difference between its alleged KD 39,476.400 cost of performing and its KD 23,357.000
invoice receipts. Both parties seek summary judgment. The government contends there
is no evidence that the parties formed an implied-in-fact contract in which the
government agreed to pay more than the 09 contract's rates for AGT's services at the two
camps, or to pay all of AGT's costs providing facilities at those locations. To defeat the
government's motion for summary judgment, AGT must proffer evidence of an
implied-in-fact contract obligating the government to pay its excess costs. Celotex,
477 U.S. at 322 (requiring summary judgment to be entered against a party that "fails to
make a showing sufficient to establish the existence of an element essential to that party's
case, and on which that party will bear the burden of proof at trial").

        As we have held in this appeal, an implied-in-fact contract is based on a meeting
of the minds not embodied in an express contract, but inferred from conduct of the parties
showing their tacit understanding. American General Trading & Contracting, 12-1 BCA
ii 34,905 at 171,639. To prove an implied-in-fact contract, AGT must demonstrate the
party acting for the government had contracting authority, and then facts showing
mutuality of intent, consideration, and lack of ambiguity in offer and acceptance. Id.

        Assuming without deciding that Ms. Rodriguez was authorized to bind the
government to the alleged contract for the two camps, AGT has failed to present evidence
that the government agreed to pay all of AGT's costs. AGT's evidence shows that

3
    Previously, we ruled we lacked jurisdiction over an additional claim by AGT that it is
         entitled to compensation for these services under FAR 50.103-2(c).
                                               7
Ms. Rodriguez requested AGT to establish laundry facilities at the two additional camps,
and Ms. Gittens responded by quoting new, higher item rates for Camp Victory (SOF
if 4). Ms. Rodriguez replied that AGT should proceed (SOF if 5). She then reiterated her
request for the 35th Brigade site. In response, Ms. Gittens provided a date that location
could be ready, and made clear that services at both facilities would be at the new rates.
She sought confirmation of those prices from Ms. Rodriguez. Ms. Rodriguez provided
the notice to proceed for 3 5th Brigade, but requested documentation supporting the new
prices. (SOF if 6) AGT constructed facilities at the two sites, provided laundry services,
and invoiced the government. However, AGT did not invoice for the new prices.
Because the government never approved the new rates, AGT only charged the rates
applicable to the 09 contract. The government paid those invoices. (SOF if 7)

       This evidence demonstrates statements and conduct by the parties consistent with
an intent by all to contract for AGT's services at the two sites; and it shows that
consideration was provided by both parties. However, it does not show an unambiguous
promise by the government to pay AGT's costs, whatever they were. AGT presents no
evidence that it demanded, or the government accepted, some form of cost
reimbursement arrangement. There is evidence AGT proposed new, higher item prices
given its actual experience performing the 09 contract, but AGT concedes that the parties
never agreed to those prices (app. mot. at 37). That concession is consistent with AGT's
evidence that it performed services at the two camps while only invoicing the
government at the lower rates it had charged under the 09 contract. AGT implies that its
lower charges are somehow Ms. Rodriguez's fault because she never issued a
modification (presumably to the 09 contract) approving the higher prices AGT quoted
(app. prop. findings if 96). The suggestion does not assist AGT. If anything, it is simply
more evidence that the government never agreed to AGT' s higher rates and that AGT
consented anyway to the lower rates it ultimately invoiced. Given AGT's failure to
present any evidence that the government agreed to pay costs above the invoices it has
already paid, its motion for summary judgment upon its implied-in-fact contract claim is
denied, and the government's motion is granted.




                                            8
                                   CONCLUSION

       The government's motion for summary judgment on the 09 contract claim is
denied. AGT's motion for summary judgment on the implied-in-fact contract claim is
denied. The government's motion for summary judgment on the implied-in-fact contract
claim is granted.

      Dated: 23 April 2014


                                           ~~-~
                                            ~MELNICK
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals


I concur                                       I concur


                                               lllfV\
                                               RICHARD SHACKLEFORD
Administrative Judge                           Administrative Judge
Acting Chairman                                Vice Chairman
Armed Services Board                           Armed Services Board
of Contract Appeals                            of Contract Appeals


       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 56758, Appeal of American
General Trading & Contracting, WLL, rendered in conformance with the Board's
Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                           9